Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Rooney, J.), rendered January 30, 2001, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Rienzi, J.), of that branch of the defendant’s omnibus motion which was to suppress physical evidence and statements made to law enforcement officials.
Ordered that the judgment is affirmed.
The factual findings and credibility determinations of a hearing court are accorded great deference on appeal, and will not be disturbed unless clearly unsupported by the record (see People v Fryar, 276 AD2d 641). Here, nothing in the record supports the defendant’s contention that the testimony of the arresting police officer at the hearing was incredible or patently tailored to nullify constitutional objections (see People v Black, 214 AD2d 619). Accordingly, the Supreme Court properly denied that branch of the defendant’s omnibus motion which was to suppress physical evidence and statements made to law enforcement officials.
The sentence imposed was not excessive (see People v Delgado, 80 NY2d 780; People v Suitte, 90 AD2d 80). S. Miller, J.P., Crane, Cozier and Rivera, JJ., concur.